Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  13 recites the limitation "the barrier layer" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, it is unclear if the barrier layer is the spacer element or if it’s an additional element like what was disclosed in independent claim 7.
Claim 14-20 are rejected based solely upon their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Lee et al. (US Pat. Pub. 2004/0253811).
Regarding claim 1, Lee teaches a semiconductor structure, comprising:
a semiconductor substrate [fig. 1d, 10];
a first interconnect layer over the semiconductor substrate, the first interconnect layer comprising a first dielectric material having a conductive body embedded therein, the conductive body comprising a first sidewall and a second sidewall opposite the first sidewall [fig. 1d, dielectric 14, conductive body 17 with sidewalls];
a spacer element having a sidewall contacting the first sidewall of the conductive body at an interface, wherein an uppermost portion of the sidewall of the spacer element and an uppermost portion of the first sidewall are tapered to define a recess directly over the interface [fig. 1c, spacer 13A/B/C and 11A/B/C with an upper portion of the sidewall and the upper portion of the spacer having a tapered opening, the bottom gets narrower than the top]; and
a via extending over the conductive body and over the spacer element, the via having a lowermost conductive portion which extends into the recess [fig. 1d, via 22].
Regarding claim 2, Lee discloses the semiconductor structure of claim 1, wherein an upper surface of the first dielectric material is level with an upper surface of the spacer element [fig. 1d, upper surface of 11A/B/C is level with 14].
Regarding claim 3, Lee teaches the semiconductor structure of claim 1, wherein the spacer element does not contact the second sidewall of the conductive body 
Allowable Subject Matter
Claims 7-12 are allowed.
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach a barrier layer extending along a lower surface of the metal body and having an inner sidewall disposed along the second sidewall of the metal body and a dielectric layer directly contacting an outer sidewall of the spacer element and extending under the barrier layer to direct contact an outer sidewall of the barrier layer opposite the spacer element.
Claims 13-20 are rejected under 35 USC 112 above but are believed to be allowable if rewritten to overcome the uncertainty as described above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        


/JAEHWAN OH/Primary Examiner, Art Unit 2816